    Case 2:20-cv-04143-KAM-ARL Document 1 Filed 09/02/20 Page 1 of 8 PageID #: 1
                                                                                                 D
                                                            ED
                                                                                                            -i.
P    V L
/ <Xj^3Lsar'                           JJ'S. biSTh.'ir       off ice
                                                         "COUR T E.D. N.Y.
                                       ik      ^■0 z 2020 *
                                                                                               20-CV-4143
                             IN THE UNT]gi^(§5^JTES,raOTRICT COURT
                         FOR THE EASTERN DL5TRICT®&W YORK                                      MATSUMOTO, J.
                                                                                               LINDSAY, M.J.
                       ICx
                                                                Complaint for a Civil Case

                                                               Case No.
   (T^Ve ^/le fidl name ofeach plaint^who isfiling
                                                                (to be filled in by the Clerk's Office)
   this complaint. Ifthe names ofall the plainiifis
   cannotfit in the space above, please write "see
                                                               Jury Trial:      □ Yes □ No
   attached" in the space and attach an additional
                                                                                (check one)
   page with the full list ofnames.)

       -against-

                        A fZ/

    (Write the fidl name ofeach defendant who is
   being sued Ifthe names ofall the defendants
   cannotfit in the space above, please write "see
   attached" in the space and attach an additional
   page with the full list ofnames.)
Case 2:20-cv-04143-KAM-ARL Document 1 Filed 09/02/20 Page 2 of 8 PageID #: 2




L    The Parties to This Complaiiit

     A.    ThePlaintiff(s)

           Provide the infonnation below for each plaintiffnamed in the complaint. Attach
           additional pages ifneeded.

                  Name

                  Street Address                           \J^
                  City and County
                  State and Zip Code
                  Telephone Number               i                   ^^
                                                                        ip-in j
                  E-mail Address                     /vn                        9<TrvM. f.« Ca/^
     B.    The Defendant(s)

           Provide the infonnation below for each defendant named in the complaint,
           whether the defendant is an individual, a government agency, an organization, or
           a corporation. For an individual defendant,include the person'sjob or title(if
           known). Attach additional pages ifneeded:

           Defendant No. 1
                  Name

                  Job or Title
                 (ifknown)
                  Street Address

                  City and County
                  state
                  State ana
                        and zip uoae
                            Zip Code       XJgtJ                        T-i         C)        J
                 Telephone Number             5/^,
                 B-mail Address
                 (ifknown)

          Defendant No.2

                 Name

                 Job or Title
                 (ifknown)
                 Street Address

                 City and County
Case 2:20-cv-04143-KAM-ARL Document 1 Filed 09/02/20 Page 3 of 8 PageID #: 3
                                                                                                 p



                     State and Zip Code
                     Telephone Number
                     E-mail Address
                     (ifknown)

             Defendant No.3

                     Name
                     Job or Title
                     (ifknown)
                     Street Address                       ^
                     City and County
                     State and Zip Code                                                  ^
                     Telephone Number
                     E-mail Address
                     (ifknown)

             Defendant No:4

                     Name                        '
                     Job or Title
                     (ifknown)
                     Street Address                                                          '
                     City and County                                           '
                     State and Zip.Code                                    ^
                     Telephone Number           '                              L
                    E-mail Address
                    (ifknown)

H.   Basis for Jurisdiction

     Federal courts are courts oflimited jurisdiction (limited power). Generally, only two
     types ofcases can be heard in federal court: cases involving a federal question and cases
     involving diversity ofcitizenship ofthe parties. Under 28 U.S.C. § 1331, a case arising
     under the United States Constitution or federal laws or treaties is a federal question case.
     Under 28 U.S.C. § 1332, a case in which a citizen ofone State sues a citizen ofanother
     State or nation and the amount at stake is more than $75,000 is a diversity ofcitizenship
     case. In a diversity ofcitizenship case, no defendant may be a citizen ofthe same State
     as any plaintiff.
Case 2:20-cv-04143-KAM-ARL Document 1 Filed 09/02/20 Page 4 of 8 PageID #: 4

                                                                                          <p 4

     What is the tois for federal courtjurisdiction? (check all that(q>ply)^
           iS^ederal question                             □ Diversity of citizenship
     Fill out the paragraphs in this section that apply to Ihis case.

     A-      If the Basis for Jurisdiction Is a Federal Question

             List the specific federal statutes, federal treaties, and/or provisions of the United
             States Constitution that are at^pe^^lids^ase.
             V/fc.                                                                               a.   <=s   U)

     B.      If the Basis for Jurisdiction Is Diversity of Citizenship

             1.     ThePlaintijSCs)

                    a.       If the plaintiff is an individual

                            "The plaintifl^ (name)                                 is a citizen of
                             the State of (name) _

                            If the plaintiff is a corporation

                            ihe plaintiff, (name)                                  is incorporated
                            under the laws of the State of 0iame)
                            and has its principal place of business in the State of (name)


                    (Ifmore than one plaintiff is named in the complaint, attach an additioncd
                    page providing the same inforrrtation for each additionalplairdiff.)

                    The Defendant(s)

                            If the defendant is an individual

                            The defendant, (name)                                , is a citizen of
                            the State of (name)                                  O is a citizen of
                            (foreign nation)
 Case 2:20-cv-04143-KAM-ARL Document 1 Filed 09/02/20 Page 5 of 8 PageID #: 5


                                                                                                            1

                       b.        Ifthe defendant is a corporation

                                 The defendant,(name)                            ,is
                                 inco^orated under the laws ofthe State of(name)
                                                ^           ,and has its principal place of
                                 business in the State of(name)                               . Or is
                                 incorporated under the laws of(foreign nation)
                                                            ,and has its principal place of
                                 business in (name)

                      (Ifmore than one defendant is named in the complaint, attach an
                      additionalpage providing the same informationfor each additional
                      -defendant.)

                      The Amount in Controversy

                      The aihount in controversy—the-^ount the plaintiff claims the defendant
                      owes or the amount at stake—is more than $75,000, not counting interest
                      and costs ofcourt, because (explain):




m.    statement of Claim

      Write a short and plain statement ofthe claim. Do not make legal arguments. State as
      briefly as possible the facts showing that each plaintiffis entitled to the damages or other
     relief sought. State how each defendant was involved and what each defendant did that
     caused the plaintiff hann or violated the plaintiffs rights, including the dates and places
     ofthat involvemait or conduct. Ifmore than one claim is asserted, number each claim
     and write a short and plain statement ofeach claim in a separate paragraph. Attach
     additional pages ifneeded




     r)r\ayii>         ^T<a>               <=pj^^c^r\ ^ '"f'                                         ^ TV
                       <1^ o-/                                          ^              Q'f CO gja^ Ag


     \C1sdPJ^\ OoldC^ln
Case 2:20-cv-04143-KAM-ARL Document 1 Filed 09/02/20 Page 6 of 8 PageID #: 6




rV.   Relief

      State briefly and precisely what damages or other reliefthe plaintiff asks the court to
      order. Do not make legal arguments. Include any basis for claiming that the wrongs
      •alleged are continuing at the present time. Include the amounts ofany actual damages
      claimed for the acts alleged and the basis for these amounts. Include any punitive or-
      exemplary damages claimed,the amounts, and the reasons you claun you are entitled to
      actual or punitive money damages.                                        r

                                    up                                              u
      ^(-f         r-TOjL---S.             o-CCnrcicvi           c-t           AM.               t


V.    Certification and Closing

      Under Federal Rule of Civil Procedure 11, by signing below,I certify to the best ofmy
      knowledge,information, and beliefthat this complaint:(1)is not being presented for an
      impfeper-purpesej-sueh-as to harass, cause unnecessary delay, or needlessly increase the
      cost oflitigation;(2)is supported by existing law or by a nonfiivolous argument for
      extending, modifying, or reversing existing law;(3)the factual contentions have
      evidentiary support or,ifspecifically so identified, will likely have evidentiary support
      after a reasonable opportunity for further investigation or discovery; and (4)the
      complaint otherwise complies with the requirements ofRule 11.

      A.       For Parties Without an Attorney

               I agree to provide the Clerk's Office with any changes to my address where case-
               related papers may be served. I understand that my failure to keep a current
               address on file with thp Clerk's Office may result in the disrnissal ofmy case.

               Date ofsigning:

               Signature ofPlaintiff
               Printed Name ofPlaintiff
ase 2:20-cv-04143-KAM-ARL Document 1 Filed 09/02/20 Page 7 of 8 PageID #




                                   UNITEDSTATES
                                  POSTAL 5EIWICE.
  c>


                                                 letall

                              us POSTAQE PAID
                                           Origin: 11510
                                  $7.75   09/01/20
                                          3504350510-03


              PRIORITY MAIL 1-DAY®
                                          0 Lb 5.50 Qz

                                                 1020
        expected delivery DAY: 09/02/20

       SHIP                               C030
       TO:
          225 CAOMAN PL2 E
          Brooklyn NY 11201-1832

              USPS TRACKING® NUMBER


                                                           8
                                                           1/2

          9505 5160 2071 0245 4254 54



                     u   i*   ^
                    _ o' <0
                   o c s*
                   §-P <D


                                                                                                                                               iii
                                                                                                                                               mrnj


r




Lr
         This packaging Is the property of the U.S.Postal Service® and is provided solely for use in sending Priority Mail® shipments.
    Misuse may be a violation of federal law.This packaging is not for resale. EP14F © U.S. Postal Service;October 2018; All rights reUrved.
                                                                                                                                                      Case 2:20-cv-04143-KAM-ARL Document 1 Filed 09/02/20 Page 8 of 8 PageID #: 8
